UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ee ee eee ee x
GARY JACKSON,
Movant,
. ORDER
- against - a
16 Civ. 4510 (NRB)
ITED
UNITED STATES OF AMERICA, 01 Cr. 450-3 (NRB)
Respondent.
ee ee ee ee ee x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

On June 14, 2016, Gary Jackson filed a “placeholder” petition
pursuant to 28 U.S.C. § 2255 to vacate his conviction under 18
U.S.C. § 924(c) in light of the Supreme Court’s decision in Johnson
v. United States, 135 S. Ct. 2551 (2015). Resolution of Jackson’s
petition was stayed pending the Supreme Court’s decision in United
States v. Davis, 134 S. Ct. 2319 (2019).

Consistent with Davis, this Court held a hearing on January
9, 2020 at which: (1) the government consented to a vacatur of
Jackson’s conviction under 18 U.S.C. § 924(c); and (2) Jackson was
resentenced on his remaining counts of conviction. The January
9, 2020 hearing having granted the relief requested in Jackson’s
§ 2255 motion, that motion is hereby DENIED as moot.

The Clerk of Court is respectfully directed to close case

number 16 Civ. 4510 and to terminate the motions pending at docket

 
numbers 343 and 355 in case number O01 Cr. 450-3.
SO ORDERED.

Dated: New York, New York
January /3,, 2020

 

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
